Citation Nr: 1230842	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-38 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant (Veteran)


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from July 2000 to September 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a travel board hearing at the San Antonio, Texas, RO before the undersigned Veterans Law Judge in May 2012.  A copy of the transcript of that hearing has been associated with the record on appeal.  At the hearing, the Veteran submitted new evidence in support of the appeal, and waived RO initial review of such additional evidence.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2011). 


FINDINGS OF FACT

1.  The Veteran sustained a bilateral knee injury in service.  

2.  Symptoms of a bilateral knee disorder were chronic in service. 

3.  Symptoms of a bilateral knee disorder were continuous since service separation. 

4.  The Veteran has a current bilateral knee disability of residual post-traumatic chondromalacia patella.  



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral knee post-traumatic chondromalacia patella have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim of service connection for a bilateral knee disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through the senses.  See Layno, 6 Vet. App. 465.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for a Bilateral Knee Disorder

The Veteran contends that a bilateral knee disorder was incurred during service.  At the May 2012 Board hearing, the Veteran testified that after a road march during service in September 2000 she began to experience severe knee pain.  The Veteran stated that she endured trouble squatting, jumping, climbing stairs, and going down stairs.  See the Board hearing transcript, p.3.  Since that time, the Veteran asserts that she has endured continuing bilateral knee problems, and service connection is warranted for the bilateral knee disability.  

After a review of all the evidence of record, lay and medical, the Board finds that the evidence it at least in equipoise on the questions of whether the Veteran sustained a bilateral knee injury and whether bilateral knee disorder symptoms were chronic in service.  In September 2000, the Veteran reported to sick call with ongoing pain for approximately four days in both knees, reporting pain in the knees while running and marching.  Physical examination testing of the knees revealed no signs of trauma, lacerations, deformity, or edema, and range of motion testing was normal.  The Veteran was prescribed ecotrine and given both an ace wrap and ice bag to alleviate the knee pain.

At the May 2012 Board hearing, the Veteran testified that she has experienced constant knee symptoms ever since the September 2000 march during service that included difficulty climbing stairs and pain with pressure or activity such as squatting, jumping, or running.  She reported that she declined additional treatment and rehabilitation of the knees because she wanted to get out of service to return to her two small children.  The Board notes that the reported knee problems that derived from the in-service march occurred during the Veteran's last month of active service, which minimized the period of in-service observation as to whether the symptoms were chronic.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran sustained a bilateral knee injury and whether bilateral knee disorder symptoms were chronic in service.

The Board next finds that the evidence it at least in equipoise on the question of whether symptoms of a bilateral knee disorder have been continuous since service separation in September 2000, and that the knee symptoms are the same symptoms now as those experienced in service.  The evidence weighing against a finding of continuous post-service knee symptoms includes an absence of records of post-service treatment for some period after service separation.  In addition, at the personal hearing, the Veteran stated that the co-workers who made the lay statements did not know her during service or during the immediate post-service period, but only knew her since 2004.  

The evidence weighing in favor of a finding of continuous post-service knee symptoms includes the Veteran's personal hearing testimony that soon after service in December 2000 she sought treatment at VA, but was refused treatment; was treated by a chiropractor in December 2000; had a MRI in February 2001; and was next treated in 2002. 

The evidence weighing in favor of a finding of continuous post-service knee symptoms includes post-service histories of bilateral knee pain since service separation in September 2000.  For example, a September 2002 at a VA outpatient treatment visit report, which reflects the Veteran complained of bilateral knee pain intermittently for two years, which reflects a history or continuous symptoms since service.  The Veteran explained that the knee pain was worse when squatting or getting up, and that the knees swelled constantly.  Although physical examination of the knees in September 2002 showed full range of motion and positive strength testing, there was slight effusion on extension below the patella bilaterally, and the diagnosis was bilateral patellofemoral pain syndrome.  

A November 2005 VA outpatient treatment record reflects the Veteran reported bilateral knee pain that began approximately five years ago, which is consistent with continuous symptoms since service separation.  At a VA outpatient treatment visit in June 2006, the Veteran complained of ongoing bilateral knee pain for six years, and stated that her knees began hurting after marching on one occasion in basic training during service.  The Veteran also submitted two letters from coworkers, which reported the Veteran's reported history of difficulties when standing, walking, and sitting since sustaining knee injuries during road marches in service.  See the February 2007 lay statements.  In an October 2006 private medical record, the Veteran reported knee pain since September 2000 (the month of service separation).  

In August 2007, on VA examination, the Veteran reported that after service she was seen on at least four occasions as a military dependent, and was diagnosed with patellofemoral dysfunction and treated with physical therapy.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has experienced continuous post-service knee symptoms since service separation in September 2000. 

The VA examiner reviewed the treatment records and lay statements and took a history from the Veteran.  The current symptoms that the Veteran reported at the VA examination in August 2007 were constant, stabbing, sharp pain localized to the anterior aspect of both knees, swelling, weakness, and episodes of giving way, more frequent on the right knee than the left knee.  The resulting diagnosis was profound joint hypermobility syndrome and bilateral anterior knee pain with chronic patellofemoral joint dysfunction, secondary to joint hypermobility syndrome.  

In January 2008, private x-ray testing showed mild to moderate demineralization, mild symmetrical joint space narrowing, and minimal subchondral sclerosis and osteophyte formation.  Mild to moderate patellofemoral disease was noted.  The private physician assessed rheumatoid knees with secondary arthrosis.  

In October 2008, the Veteran complained of bilateral knee pain.  Physical examination testing revealed tenderness bilaterally with moderate pain with motion bilaterally, which the private physician assessed as knee osteoarthritis.  

In July 2009, on VA examination, the Veteran reported experiencing tightness in the knees during a six to eight mile march during service, that she napped for approximately one to two hours and awoke to severe knee pain, and that she was treated at the dispensary and given cream and crutches.  The Veteran reported that since then she continued to have bilateral knee pain, along with giving way, instability, stiffness, weakness, decreased speed of joint motion, weekly episodes of dislocation or subluxation, swelling, and tenderness.  The examiner noted hypermobility of both patellas, and the Veteran was diagnosed with hypermobile patellofemoral joint of the knees bilaterally.  

Private MRI testing of the left knee in June 2010 revealed evidence of grade I chondromalacia patella.  

In a May 2012 private medical statement, the private physician notes the Veteran's lengthy road march in September 2000, which the examiner opined led to the Veteran's reports of bilateral knee pain.  The physician stated that the Veteran has been intermittently treated for years for retropatellar and peripatellar discomfort and currently has localized pain in the retro patellar areas, along with problems squatting, bending, jumping, and climbing stairs.  The private physician assessed that the Veteran does not have hypermobility or hyperlaxity in the knees, but rather, post-traumatic chondromalacia of the knees.  

A necessary element for establishing service connection is competent evidence of a current disability.  In this case, the Board finds that the evidence of record is at least in relative equipoise on the question of whether the Veteran currently has residual disability of the bilateral knees from the in-service event.  See Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  The Veteran's private treatment records, VA treatment records, and lay statements document complaints and treatment for a bilateral knee disorder, subsequent to the Veteran filing her claim for service connection for a bilateral knee disorder in January 2007.  In September 2002, a VA physician gave a diagnosis of bilateral patellofemoral pain syndrome.  In the August 2007 VA examination report, the VA examiner gave a diagnosis of profound joint hypermobility syndrome and bilateral anterior knee pain with chronic patellofemoral joint dysfunction secondary to joint hypermobility syndrome.  In January 2008, a private physician diagnosed the Veteran with rheumatoid knees with secondary arthrosis, and in October 2008, a private physician assessed the Veteran with osteoarthritis of the knees.  In the July 2009 VA examination report, the VA examiner diagnosed the Veteran with hypermobile patellofemoral joint of the knees bilaterally.  In May 2012, a private physician reported a diagnosis of post traumatic chondromalacia of the knees.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a current residual bilateral knee disability of post-traumatic arthritis. 

The Board further finds that the weight of the competent evidence also is at least in relative equipoise on the question of whether the Veteran's current diagnosed bilateral knee disability of post-traumatic chondromalacia patella is related to active service.  At the May 2012 Board hearing, the Veteran testified that she has suffered symptoms of bilateral knee pain since the in-service the road march event in September 2000.  The Board finds that the Veteran's testimony regarding symptoms of her bilateral knee disorder is competent evidence.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation).  

In the August 2007 VA examination report, which weighs against the Veteran's claim, the VA examiner opined that the Veteran's bilateral anterior knee pain is most likely caused by and is the result of the hypermobility syndrome, and was not caused by or a result of the short period of time on active duty.  In the July 2009 VA examination report, which also weighs against the Veteran's claim, the VA examiner concluded that the Veteran's bilateral knee disorder is not caused by or a result of running and marching during service.  The July 2009 examiner explained that the exposure to running and marching during service was too short, there was no history of trauma, and physical examination at the time of the initial examination was normal.  

In a May 2012 private medical opinion, which weighs in favor of the Veteran's claim, the private examiner opined that, based upon the Veteran's service treatment records, the Veteran's chronic patellafemoral pain syndrome and subsequent arthritis are a direct result of the trauma sustained during her military career.  In a second May 2012 private medical opinion, which weighs in favor of the Veteran's claim, the private examiner opined that based on the Veteran's subjective symptoms, physical findings, and May 2012 x-rays, the current diagnosis is post traumatic chondromalacia patella.  The private physician concluded that the current bilateral knee disorder is directly related to the September 2000 in-service marching injury because she had no problems prior to the in-service incident.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis). 

The Board finds that the August 2007 VA opinion is of minimum probative value because it is a bare conclusion, with no supporting reasoning or rationale.  Miller, 11 Vet. App. at 348.  The Board also finds the July 2009 VA opinion is of minimal probative value because the VA examiner made the factually inaccurate assumption that there were no bilateral knee complaints after the September 2000 marching incident and the September 2002 VA outpatient treatment visit.  As noted above, in VA outpatient and private treatment records, as well as during the May 2012 Board hearing, the Veteran has consistently complained of ongoing bilateral knee pain since the September 2000 in-service incident, and the Board finds the Veteran's testimony and statements throughout the appeal to be credible.  See Reonal, 
5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

There is additionally competent evidence of a relationship between the Veteran's currently diagnosed bilateral knee disorder and his military service.  The Veteran suffered symptoms of pain in both knees in service and has suffered the same symptom since service separation.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (finding that lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease).  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's diagnosed post-traumatic chondromalacia patella is related to active 

service.  With resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a bilateral knee disability of post-traumatic chondromalacia patella are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  


ORDER

Service connection for a bilateral knee disability of post-traumatic chondromalacia patella is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


